DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13, 14, 17, and 21-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 4,393,582 B2 (‘582” herein)
 And (b0
Claim 13
‘582 discloses a process fluid for a geothermal borehole comprising: an environmentally compatible biostabiliser adapted for use in the process fluid to reduce microorganisms within the geothermal borehole, 
the biostabiliser comprising at least one resin acid; (Page 16- Anionic Surfactant – paragraphs 1 -2)
wherein the process fluid further comprises clay minerals (Page 29 –Softener paragraphs 1-2) and 
a defoamer; (Page 24 – Foam Suspension system paragraphs 1-5)
wherein the process fluid comprises water, the process fluid is at most 20° dH (German Hardness), and the biostabiliser is dissolved in the water of the process fluid. (Page 31 – Comparative test paragraphs 12-13; Page 15& 16 Additional detergent ingredients paragraph 1-3)
Since ‘582 disclose the composition comprising at least one resin acid, clay minerals, a defoamer, wherein the process fluid at most 20° dH (German Hardness), it would be a biostabiliser, compatible biostabiliser that could be adapted for use in the reduction of microorganisms within a geothermal borehole  
"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses   See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 14
‘582 discloses the process fluid according to claim 13, further comprising a gelling agent. (Page 22 - Organic Compounds paragraphs 1-7)

Claim 17
‘582 discloses the process fluid of claim 13, wherein a total concentration of resin acids in the process fluid is 0.05—5000 ppm. (Page 16- Surfactant – paragraphs 1 -2)

Claim 20
‘582 discloses the process fluid of claim 13, wherein the process fluid is at most 15° dH (German Hardness). (Page 31 – Comparative test paragraphs 12-13)

Claim 21-23
‘582 discloses the biostabiliser applied to water hardness of 20 ° dH (German Hardness). There is no evidence of the criticality of the claimed ranges of the process fluid on the fluid water hardness at most 10° dH (German Hardness) of at most 7.5° dH (German Hardness) or at at most 5° dH (German Hardness).

"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 25
‘582 discloses the process fluid of claim 14, wherein the gelling agent is a biopolymer. (Page 22 - Organic Compounds paragraphs 1-7)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed on 12/28/2021, with respect to rejection of claim 13 under 35 USC 102(a) and (b) have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 
Applicant’s arguments, filed on 12/28/2021, with respect to Claims 13-15, 17, and 20-23 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Carney (US 4,108,779) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/28/2022